ORIGINAL
           Jfn tbe Wniteb ~tates ~ourt of jfeberal ~!aims
                                       No. 14-490C
                                   (Filed: July 1, 2014)
                                                                                    ; JUL 1 20'~
                                           )
                                                                                    us coURi Of
STEVEN T. ANDERSON,                        )                                       FEDERAL CLAIM~
                                           )
                     Pro Se Plaintiff,     )
                                           )
v.                                         )
                                           )
THE UNITED STATES, 1                       )
                                           )
        Defendant.                         )
~~~~~~~~~~~~~~-)


                ORDER DISMISSING COMPLAINT FOR LACK OF
                     SUBJECT MATTER JURISDICTION

        In this case, plaintiff Steven T. Anderson ("Mr. Anderson") alleges that the Salt
Lake County Assessor's office and other various local officials have violated the Uniform
Standards of Professional Appraisal Practice's ("USP AP") record-keeping rules by
failing to supply plaintiffs work records following his termination as an appraiser with
the office. Plainitff identifies the USP AP as a "federal policy."

         Under Rule 12(h)(3) of the Rules of the United States Court of Federal Claims,
" [i]f the court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action. " In so determining, the court may consider the issue of
jurisdiction on its own without being raised by any party. Folden v. United States, 379
F.3d 1344, 1354 (Fed. Cir. 2004). In considering a case brought by a prose plaintiff, the
court holds "the pleading 'to less stringent standards than formal pleadings drafted by
lawyers."' Johnson v. United States, 411 F. App'x 303 , 305 (Fed. Cir. 2010) (quoting
Haines v. Kerner, 404 U.S. 519, 520 (1972)). Despite this permissive standard, a prose
plaintiff must still satisfy the court' s jurisdictional requirements. Bernard v. United

       1
          The plaintiffs complaint does not name the United States but Salt Lake County, Salt
Lake County Assessor, Kevin Jacobs, Matthew Smith, and Steven Dana as defendants, none of
whom are federal employees. The United States was substituted in the caption for purposes of
serving the complaint only.
c •




      States, 59 Fed. Cl. 497, 499 (2004) ("This latitude, however, does not relieve a prose
      plaintiff from meetingjurisdictional requirements."), affd 98 F. App ' x 860 (Fed. Cir.
      2004).

              The court has reviewed Mr. Anderson's complaint and finds that jurisdiction is
      lacking. In his complaint, Mr. Anderson names "Salt Lake County, Salt Lake County
      Assessor, Kevin Jacobs, Matthew Smith, and Steven Dana" as defendants. Complaint 1,
      ECF No. 1. This court does not have jurisdiction over any claims alleged against states,
      localities, state and local government entities, or state and local government officials and
      employees; jurisdiction only extends to suits against the United States itself. See United
      States v. Sherwood, 312 U.S. 584, 588 (1941) (" [I]ts jurisdiction is confined to the
      rendition of money judgments in suits brought for that relief against the United States, ...
      and if the relief sought is against others than the United States the suit as to them must be
      ignored as beyond the jurisdiction of the court.") (citations omitted); Brown v. United
      States, 105 F.3d 621, 624 (Fed. Cir. 1997), reh'g denied (Fed. Cir. 1997); Smith v. United
      States, 99 Fed. Cl. 581 , 583-84 (2011) (citing Moore v. Pub. Defender's Office, 76 Fed.
      Cl. 617, 620 (2007)). Moreover, while Mr. Anderson cites USPAP as a "federal policy,"
      nothing in USP AP authorizes a claim for money damages against the United States.

            As this court lacks jurisdiction to hear this case, the case must be DISMISSED.
      The clerk is directed to enter judgment accordingly .2

             IT IS SO ORDERED.




      2
        Plaintiff's amended application to proceed in forma pauperis, ECF No. 6, is GRANTED for the
      limited purpose of filing this complaint.



                                                   2